In a negligence action to recover damages under the Pennsylvania Wrongful Death and Survival Acts, defendants appeal from a judgment of the Supreme Court, Kings County, entered April 26, 1960, upon a jury’s verdict, of $45,000 in favor of plaintiff against both defendants. The plaintiff’s action is founded upon a motor vehicle collision in the Commonwealth of Pennsylvania where the decedent met his death while a passenger in the automobile owned and operated by the defendant Siegel whose vehicle came in contact with a tractor-trailer operated and controlled by the defendant Chicago Express, Inc. The defendants claim that the proof exculpated each of them from liability and that the jury’s verdict in the amount of $45,000 is excessive. At the time of his death, the decedent was 59 years of age, an associate professor earning $6,500 a year, and had a life expectancy of 14.7 years. Judgment affirmed, with costs. Ño opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.